Citation Nr: 0905639	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-03 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1957 to May 1984.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Togus, 
Maine.  Thereafter, the Board notes that the Veteran's claims 
folder was returned to his local Detroit, Michigan RO.

Historically, a rating decision, dated in December 1984, 
granted service connection for high frequency hearing loss in 
the right ear.  The December 1984 rating decision also denied 
service connection for hearing loss in the left ear as the 
Veteran's left ear was noted to be within normal limits.  The 
March 2006 rating decision recharacterized the Veteran's 
hearing impairment from high frequency hearing loss in the 
right ear to hearing loss.  Additionally, a Decision Review 
Officer Statement of the Case (SOC), issued in January 2007, 
notes that the March 2006 rating decision granted service 
connection for hearing loss in the left ear.  As such, the 
Board has characterized the issue as listed on the title page 
of this decision.

In November 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.


FINDING OF FACT

During the rating period on appeal, the bilateral hearing 
loss disability has been clinically shown(by VA audiological 
examinations in November 2005 and March 2007) to be 
manifested by no worse than Level I hearing in the right ear 
and Level IV hearing in the left ear.




CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In the present case, VA issued VCAA notice letters to the 
Veteran dated in November 2005 and April 2008.  The letters 
informed the Veteran of what evidence was required to 
substantiate his claim and of his and VA's respective duties 
for obtaining evidence.  The April 2008 letter also informed 
the Veteran as to the law pertaining to the assignment of a 
disability rating as the Court required in Dingess/Hartman.

The above VCAA letters failed to discuss the law pertaining 
to effective dates.  However, because the instant decision 
denies the Veteran's claim for an increased rating, no 
effective date will be assigned.  As such, the absence of 
notice as to effective dates does not prejudice the Veteran 
here.

Additionally, during the pendency of this appeal, the Court 
outlined the notice that is necessary in a claim for an 
increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 
43-44 (2008).  The Court held, in essence, that the Secretary 
must give the claimant (1) notice that, to substantiate a 
claim, the claimant must provide (or ask the Secretary to 
obtain) evidence of a worsening of the condition and its 
impact on employment and daily life; (2) notice of how 
disability ratings are assigned; (3) general notice of any 
diagnostic code criteria for a higher rating that would not 
be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence a veteran may submit to support an 
increased rating claim.  

While he did not receive complete notice prior to the initial 
rating decision, a letter to the Veteran, dated in April 
2008, provided essential notice under Vazquez-Flores 
regarding 3 of the 4 elements noted above prior to the 
readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A May 2008 Supplemental Statement of 
the Case (SSOC) readjudicated the matter after such notice 
was provided.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (holding that a SOC or 
SSOC can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or 
SSOC).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (noting that a VCAA timing 
defect may be cured by the issuance of fully compliant 
notification followed by a re-adjudication of the claim).  
The Board notes that the Veteran has had ample opportunity to 
respond/supplement the record and is not prejudiced by any 
technical notice deficiency (including in timing) that 
occurred earlier in the process.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004), (holding that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision).  Indeed, a 
Response, dated in May 2008, indicates that the Veteran 
enclosed all remaining information or evidence in support of 
his claim or that he had no other information or evidence to 
give VA to support his claim.  Further, the November 2008 
Travel Board hearing transcript indicates that the Veteran 
had no additional written evidence to submit.  (Transcript 
"Tr." at 2.)

The Board notes that the April 2008 VCAA letter did provide 
general notice of any diagnostic code criteria for a higher 
rating that would not be satisfied by evidence of a 
noticeable worsening of symptoms and effect on functioning 
(such as a specific measurement or test result); here, 
Diagnostic Code 6100.  In this regard, the Board notes that 
all VCAA notice errors are presumed prejudicial and require 
reversal unless VA can show that the error did not affect the 
essential fairness of the adjudication.  Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  To meet its 
burden, VA can demonstrate, for example (1) that any defect 
was cured by actual knowledge on the part of the claimant, 
(2) that a reasonable person could be expected to understand 
from the notice what was needed, or (3) that a benefit could 
not have been awarded as a matter of law.  Id. 

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores, 22 Vet. App. at 46.  In the present case, the 
claimant demonstrated actual knowledge of what was needed to 
establish the increased rating claim.  Actual knowledge is 
established by statements by the claimant and the claimant's 
representative on appeal demonstrating an awareness of what 
was necessary to substantiate the claim for a higher 
(compensable) rating for his service-connected hearing loss.  
See VA Form 646, dated in September 2007 (arguing for a 
higher rating); see generally November 2008 Travel Board 
Hearing Tr.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007); see also Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005).  Additionally, the January 2007 SOC included 
descriptions of regulations applicable to rating 
disabilities, as well as the rating formula (and charts) for 
all possible schedular ratings for the diagnostic code (6100) 
under which the Veteran's current rating is assigned.  As 
such, the failure to include such notice in the VCAA letter 
did not prejudice the Veteran here.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of post-
service private and VA treatment and examination.  The record 
reflects that the Veteran was afforded VA audiologic 
examinations in November 2005 and March 2007.  Additionally, 
the claims file contains the Veteran's statements in support 
of his claim, to include testimony at a Travel Board hearing 
in November 2008.  The Board has carefully reviewed his 
statements and testimony and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  

The Board observes that the examiner who performed the 
November 2005 VA examination indicated that he did not review 
the claims file.  The Board notes, however, that such a 
review was not necessary in this case because the information 
needed from this evaluation was evidence addressing the 
manifestations and severity of the Veteran's service-
connected hearing loss disability.  This is based on clinical 
findings and did not require a review of the medical records.  
See Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003); see 
also Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).  As 
such, the Board finds that this examination was adequate for 
rating purposes and the Veteran has not been prejudiced by a 
decision based on the current record.  38 C.F.R. § 4.2 
(2008).

The Board also notes the report of the March 2007 VA 
audiologic examination referenced a December 2006 hearing 
evaluation.  A report of the December 2006 hearing evaluation 
does not appear to be of record.  However, the Board finds 
that a remand is not necessary because the March 2007 VA 
examiner noted that the December 2006 hearing evaluation 
revealed "stable" sensorineural hearing loss in relation to 
the November 2005 VA audiologic evaluation.  In this regard, 
the Board notes that the March 2007 VA audiologic examination 
report notes that the audiometric results obtain were 
consistent with such obtained in November 2005 and December 
2006.  As such, the clinical evidence from the March 2007 
examination reveals that the December 2006 hearing evaluation 
was bookended by "stable" or "consistent" results in 
November 2005 and March 2007.  Additionally, there was no 
indication that a Maryland CNC speech discrimination test was 
performed per 38 C.F.R. § 4.85(a) at the December 2006 
hearing evaluation.  The Board further notes that the Veteran 
and his representative have not contended a failure in VA's 
duty to assist or a change/worsening of the Veteran's hearing 
impairment in 2006.  In light of the foregoing, the Board 
finds that further development would serve no useful purpose 
and would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the Veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria and analysis
 
Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the claimant.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the appropriate vertical column 
to the numeric designation level for the ear having the 
poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2008).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
Veteran's claim.  However, pertinent changes were made to 
38 C.F.R. § 4.86, regarding cases of exceptional hearing 
loss, which are described below.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the puretone threshold 
is 30 decibels or less at 1,000 hertz, and 70 decibels or 
more at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever result provides the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 

In a statement received in October 2005, the Veteran asserts 
that an increased evaluation is warranted for his service-
connected hearing loss disability.  The Veteran indicated 
that his hearing had worsened so that he now has to use 
hearing aids in both ears.  As the Veteran's claim was 
received by VA in October 2005, the rating period on appeal 
is from October 2004, one year prior to the date of receipt 
of the increased rating claim.  38 C.F.R. § 3.400(o)(2) 
(2008).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 
(2008) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the history of the disability is for consideration in rating 
a disability.

The pertinent competent clinical evidence of record consists 
of VA audiologic examinations conducted in November 2005 and 
in March 2007.  

The November 2005 VA audiologic examination revealed the 
relevant pure tone thresholds, in decibels, as follows:  


HERTZ

1000
2000
3000
4000
RIGHT
15
25
85
80
LEFT
10
40
70
65

On the basis of the numbers shown above, the Veteran's 
puretone threshold average for the right ear was recorded as 
51.25 (rounded to 51) decibels.  His puretone threshold 
average for the left ear was recorded as 46.25 (rounded to 
46) decibels.  His speech recognition ability was 100 percent 
for the right ear and 80 percent for the left ear using the 
Maryland CNC speech recognition test.  He was diagnosed by 
the VA examiner (an audiologist) as having hearing within 
normal limits from 250 to 2000 hertz dropping to a severe 
sensorineural hearing loss in the right ear and with moderate 
to rising hearing loss from 750 to 1500 hertz with a mild to 
moderate-severe sensorineural hearing loss in the left ear.  
The results from this evaluation were felt to be reliable.

The March 2007 VA audiologic examination revealed the 
relevant pure tone thresholds, in decibels, as follows:  


HERTZ

1000
2000
3000
4000
RIGHT
15
25
85
85
LEFT
15
40
70
65

On the basis of the numbers shown above, the Veteran's 
puretone threshold average for the right ear was recorded as 
52.5 (rounded to 53) decibels.  His puretone threshold 
average for the left ear was recorded as 47.5 (rounded to 48) 
decibels.  His speech recognition ability was 100 percent for 
the right ear and 72 percent for the left ear using the 
Maryland CNC speech recognition test.  He was diagnosed by 
the VA examiner (an audiologist) as having normal to severe 
sensorineural hearing loss in each ear.  The results from 
this evaluation also were felt to be reliable.

Applying the above audiological findings to the rating 
criteria for rating hearing impairment, the Board concludes 
that there is no basis for a rating assignment in excess of 
the currently assigned noncompensable evaluation at this 
time.  The Board notes that it has considered the provisions 
of 38 C.F.R. § 4.86, but these provisions do not apply here.

Considering, on VA audiologic examination in November 2005, 
that the Veteran's right ear manifests an average puretone 
threshold of no greater than 51.25 (rounded to 51) decibels, 
and no less than 100 percent speech discrimination, reference 
to 38 C.F.R. § 4.85, Table VI, shows the Veteran's right ear 
hearing loss to be Level I impairment.  On VA audiologic 
examination in March 2007, the Veteran's right ear manifested 
an average puretone threshold of no greater than 47.5 
(rounded to 48) decibels, with no less than 100 percent 
speech discrimination.  Reference to 38 C.F.R. § 4.85, Table 
VI, shows the Veteran's right ear hearing loss at that time 
to also be Level I impairment.  

On VA audiologic examination in November 2005, that the 
Veteran's left ear manifests an average puretone threshold of 
no greater than 46.25 (rounded to 46) decibels, and no less 
than 80 percent speech discrimination, reference to 38 C.F.R. 
§ 4.85, Table VI, shows the Veteran's left ear hearing loss 
to be Level III impairment.  On VA audiologic examination in 
March 2007, the veteran's left ear manifested an average 
puretone threshold of no greater than 47.5 (rounded to 48) 
decibels, with no less than 72 percent speech discrimination.  
Reference to 38 C.F.R. § 4.85, Table VI, shows the Veteran's 
left ear hearing loss at that time to also be Level IV 
impairment.  

According to the results from the November 2005 VA 
audiological examination and reference to Table VI, the right 
ear was found to be manifested by Level I hearing and the 
left ear was found to be manifested by Level IV hearing.  
Applying these results to Table VII, a noncompensable 
evaluation is derived from Table VII of 38 C.F.R. § 4.85 by 
intersecting row I, the better ear (right), with column IV, 
the poorer ear (left).  

According to the results from the March 2007 VA audiological 
examination and reference to Table VI, the right ear was 
found to be manifested by Level I hearing and the left ear 
was found to be manifested by Level III hearing.  Applying 
these results to Table VII, a noncompensable evaluation is 
again derived from Table VII of 38 C.F.R. § 4.85 by 
intersecting row I, the better ear (right), with column III, 
the poorer ear (left).  

The Board acknowledges the Veteran's statements of record 
that his bilateral hearing loss is worse than a 
noncompensable disability rating, and that he is entitled to 
a compensable rating for such hearing loss.  The Board 
further acknowledges the Veteran's complaints indicating that 
he has difficulty hearing when many people are present and 
when background noise is present.  (See November 2008 Board 
hearing Tr. at 3-5.)  The Veteran also noted that he has a 
more difficult time hearing female voices as well as 
children's voices.  (Id.)  However, in determining the actual 
degree of disability, an objective examination is more 
probative of the degree of the Veteran's impairment.  
Furthermore, the opinions and observations of the Veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to 
determining the severity of his service-connected bilateral 
hearing loss disability.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(1), (2).

In conclusion, the noncompensable evaluation currently 
assigned for the Veteran's bilateral hearing loss 
appropriately reflects his disability picture and the 
clinical evidence described above does not show distinct time 
periods exhibiting symptoms warranting staged evaluations.  
Hart, 21 Vet. App. at 509-10.  Indeed, the Veteran's 
bilateral hearing loss was found to be noncompensable in 
November 2005 as well as in March 2007.  See also Report of 
March 2007 VA examination (noting that audiometric test 
results from this examination were consistent with the 
November 2005 and December 2006 test results).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, a veteran's disability 
picture requires the assignment of an extraschedular rating.

Initially, the Board notes that the evidence in this case 
does not show such an exceptional disability picture that the 
available schedular evaluation for the service-connected 
bilateral hearing loss is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
bilateral hearing loss with the established criteria found in 
the rating schedule for hearing impairment that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology.

The record does not show that the Veteran has required 
frequent hospitalizations for his bilateral hearing loss.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The 
Board acknowledges that the Veteran's bilateral hearing loss 
has affected his livelihood regarding his teaching ability as 
well as social and personal aspects of his life, to include 
social events and his interaction with his spouse.  (See 
November 2008 Board hearing Tr. at 8-16.)  However, there is 
nothing in the record which suggests that the bilateral 
hearing loss in and of itself markedly impacted his ability 
to obtain and/or maintain employment.  The record reflects 
that the Veteran is retired, but he is a teacher/volunteer 
and soccer official even though he may have had to make some 
adjustments, such as placing himself in front of someone to 
hear them better.  (Id. at 9-11.)  Additionally, the Board 
acknowledges the Veteran's representative's argument that the 
Veteran has had a "drastic drop" in his hearing ability to 
warrant an extraschedular rating.  See VA Form 646, dated in 
September 2007.  The Board notes that the report of the March 
2007 VA examination notes that there was a significant 
decrease in hearing since the initial rating examination in 
August 1984.  However, although the veteran had decreased 
left ear speech discrimination ability on testing in March 
2007, as compared to testing in November 2005, a comparison 
of the results from the November 2005 and March 2007 VA 
audiologic examinations reveals no shift in pure tone 
threshold levels in either ear at any hertz level except for 
a 5 degree shift at 4000 hertz in the right ear.  Indeed, the 
March 2007 VA audiologist noted that the audiometric test 
results obtained at that time were consistent with the 
November 2005 and December 2006 hearing evaluations.  In 
light of the foregoing, the Board finds that there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture, to include a "drastic drop" in hearing 
ability.

In short, there is nothing in the record to indicate that 
this service-connected bilateral hearing loss disability on 
appeal causes impairment with employment over and above that 
which is contemplated in the assigned schedular rating.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired); see also 38 U.S.C.A. § 1155.  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


